Name: Council Regulation (EEC) No 3138/83 of 4 November 1983 amending the conditions of fishing for mackerel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 83 Official Journal of the European Communities No L 307/7 COUNCIL REGULATION (EEC) No 3138/83 of 4 November 1983 amending the conditions of fishing for mackerel THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in . particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas fishing for mackerel in part of ICES division VI a is prohibited from 1 March to 30 April and from 1 November to 31 December, according to Regulation (EEC) No 198/83 (2) in conjunction with Article 7 of Regulation (EEC) No 172/83 (3), until such time as the Council takes a decision on the Commission's propo ­ sals concerning TACs -and quotas and the conditions of fishing applicable in 1983 ; Whereas, having regard to scientific advice obtained, the period during which fishing for mackerel should be prohibited should be amended, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 1 of Regulation (EEC) No 198/83 and Article 7 of Regulation (EEC) No 172/83 , fishing for mackerel shall be prohibited in ICES division VI a north of parallel 58 ° 00 ' N from 1 to 31 December 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1983 . For the Council The President C. VAITSOS (') OJ No L 24, 27 . 1 . 1983, p. 1 . 0 OJ No L 25, 27 . !.. 1983, p. 32. (3) OJ No L 24, 27 . 1 . 1983, p. 30 .